Case: 15-10275    Date Filed: 07/28/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                 No. 15-10275
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:12-cr-00191-TJC-JBT-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

ANTHONY CAMERON,
a.k.a. Isidro Rodriguez,
a.k.a. Baldhead,
a.k.a. Tony,
a.k.a. Heathcliff,
a.k.a. T,

                                                            Defendant-Appellant.

                           ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (July 28, 2015)
              Case: 15-10275     Date Filed: 07/28/2015   Page: 2 of 2


Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Christopher Eric Roper, appointed counsel for Anthony Cameron in this

criminal appeal, has moved to withdraw from further representation of the

appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Cameron’s

conviction and sentence are AFFIRMED.




                                          2